Title: From Thomas Jefferson to Samuel Huntington, 30 December 1779
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Wmsburg Decr. 30th. 1779.

Your Letter inclosing the resolutions of congress relating to the capture of the Portuguese Snow by Captain Cunningham has remained hitherto unanswered because I hoped Daily to be enabled to write more fully on that subject. The resolutions, and documents accompanying them, as soon as received, were put into the hands of our Attorney General, for his opinion, with intention to have such proceedings at Law instituted as he should advise. You will see that, by his opinion, which I do myself the honor of inclosing you, the Offence could not be prosecuted here criminally; our act of Assembly, establishing a Court of Admiralty, having, in conformity with the Articles of confederation, expressly inhibited it from criminal jurisdiction. The General Assembly being then to meet in the month of October, I reserved the subject to be laid before them, which was accordingly done. A great variety however of other Business, which would not Admit of being postponed, occasioned them to pretermit this til their next session. So that if the Offenders be within the cognisance of the criminal Law at all (which the Attorney seems to doubt) we have as yet no court wherein they may be prosecuted. A Civil action for Damages may be instituted; and if the sufferers shall think proper to direct it, the countenance and protection of Government here shall not be wanting so far as propriety will Admit or justice require.
I am to acknowledge the receipt of your Letter of December 10th, inclosing resolutions of Congress of the same Date, approving  our measures for guarding the convention Troops, and accepting the resignation of Colo. Bland. I hope that, ere this, his place has been supplied, as the constant Attention of an Officer of knowlege and understanding is requisite there. Perhaps his troubles might be lessened, and his Office more fully discharged, by residing at the Barracks, rather than at Charlottesvile; these posts being five or six miles apart.
The resolutions of the 11th. and 14th. inst. inclosed in your Letter of the 14th. unfortunately came not to hand til two Days after the rising of the General Assembly, which was on the 24th. and they will not meet again before the period for the delivery of the Indian Corn will be passed. They had however, early in the present year, laid a Tax payable in specific commodities; and, in their late session, directed the executive to raise from the proceeds of that Tax, six hundred thousand pounds towards making up the quota’s of money for which they were called on by Congress. The Articles Specified were Wheat, Indian Corn, rye, Barley, Oats, hemp and Tobacco at the option of the payer but it is conjectured that paiment will be made almost wholly in Indian Corn and Tobacco. I am in hopes that, on these acts of the legislature, we shall be enabled to comply with your requisition as to the specific article and quantity required, as we may retain the Tax in its specific form instead of converting it into money: but we shall fail in point of time; because it happens, that the ultimate term of paiment allowed for this Tax is the Day on which your resolutions require delivery of it to your commissary at such places as he shall appoint. In this point then will be felt the misfortune of the legislature’s separation before receipt of the resolutions; the Executive having no powers to shorten the Day of paiment. I thought it my duty to give you this early notice of the particular part of that requisition, with which, from these circumstances we shall be unable to comply, that the ill effects of disappointment may be lessened by other timely measures.
The resolution of the 15th. Instant recommending the continuance of embargoes is also received, that measure had been adopted some time ago as you will see by the proclamation inclosed.
I shall hereafter according to the desire of your Secretary transmit you copies of our acts of Assembly by which you will receive more minute information of the measures taken in consequence of your recommendations from time to time than the compass of a Letter would admit.

I have the honor to be with every sentiment of respect & esteem Sir Your most obedient & most humble servt.,

Th: Jefferson

